Exhibit 99.1 Las Vegas Sands Corp. Reports Second Quarter 2011 Results · Consolidated Adjusted Property EBITDA Increases 90.4% to Record $901.6 Million on Record Net Revenue of $2.35 Billion · Consolidated Adjusted Property EBITDA Margin Increases 870 Basis Points to 38.4% · Marina Bay Sands Generates Adjusted Property EBITDA of $405.4 Million and EBITDA Margin of 55.0% · Macau Property Operations Adjusted Property EBITDA Increases 27.5% to Record $391.6 Million with EBITDA Margin of 33.0% · Consolidated Adjusted Earnings Per Diluted Share Reaches $0.54 Compared to $0.17 in the Second Quarter of 2010 Las Vegas, NV (July 26, 2011) — Las Vegas Sands Corp. (NYSE: LVS) today reported record financial results for the quarter ended June 30, 2011. Company-Wide Operating Results Net revenue for the second quarter of 2011 was a record $2.35 billion, an increase of 47.1% compared to $1.59 billion in the second quarter of 2010. Consolidated adjusted property EBITDA in the second quarter of 2011 increased 90.4% to $901.6 million, compared to $473.5 million in the year-ago quarter. Consolidated adjusted property EBITDA margin increased 870 basis points to 38.4% in the second quarter of 2011, compared to 29.7% in the second quarter of 2010. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the second quarter of 2011 increased 264.6% to reach $608.1 million, compared to $166.8 million in the second quarter of 2010. The increase in operating income was principally due to stronger results across our portfolio of properties in Macau and at Marina Bay Sands in Singapore. 1 Adjusted net income (see Note 1) increased to $438.6 million, or $0.54 per diluted share, compared to $129.3 million, or $0.17 per diluted share, in the second quarter of 2010. On a GAAP basis, net income attributable to common stockholders in the second quarter of 2011 increased to $367.6 million, compared to a net loss of $4.7 million in the second quarter of 2010. Diluted earnings per share in the second quarter of 2011 was $0.45, compared to a diluted loss per share of $0.01 in the prior year quarter. The improvement in our net income attributable to common stockholders of $368.8 million reflects the increase in operating income, partially offset by increases in net income attributable to noncontrolling interests (primarily Sands China Ltd.) and income tax expense. Second Quarter Overview We are pleased to report record financial results for the second quarter of 2011. We set quarterly records for both net revenue and adjusted property EBITDA during the quarter.Strong revenue growth and margin expansion in Macau, together with the continuing ramp of growth in all areas at Marina Bay Sands in Singapore contributed to excellent financial performance overall. In Macau, we experienced increased gaming volumes in our Sands China property portfolio, while adjusted property EBITDA margin expanded to reach a market-leading 33.0%.The growth of our higher margin mass table and slot businesses, together with the contribution from the important non-gaming (hotel, retail and convention) components of our integrated resort business model, continue to drive significant margin improvement at Sands China.We look forward to building on our strong business momentum when we introduce in early 2012 our next integrated resort destination, the 13.7 million square foot development on parcels 5 and 6 on the COTAI Strip. In Singapore, Marina Bay Sands produced a record $405.4 million of adjusted property EBITDA during the quarter and an EBITDA margin of 55.0%.Record VIP, mass gaming and slot volumes coupled with steady growth in non-gaming revenue streams including hotel, food and beverage, retail and entertainment reflect the broad appeal of the property to Singapore’s visitors from across the Asian region.Looking ahead, as the property continues to mature, we are confident that Marina Bay Sands will generate significant increases in business and leisure visitation to Singapore, provide an ideal platform for strong growth in gaming and non-gaming segments, and generate outstanding returns for our company. In Las Vegas, The Venetian and Palazzo generated $92.9 million in adjusted property EBITDA during the quarter. Our quarterly results clearly reflect the implementation of our strategy to focus on cash-paying corporate group, convention and FIT customers, and to optimize our promotional activity for gaming customers as the Las Vegas market continues to recover.Table games drop was up modestly during the quarter, while slot handle naturally reflected the contraction expected with the decreased promotional activity.Cash revenues from occupied rooms increased by more than 18% compared to the same quarter last year.In addition, 97% of our occupied rooms during the quarter were sold to cash paying customers, compared to just 70% in the second quarter of 2010.Our average daily rate also increased 4.2% as our FIT, group meeting and convention businesses expanded.In Bethlehem, Sands Bethlehem produced another solid quarter reflecting healthy slot handle and growth from the introduction of table games play last year. The financial benefits of our integrated resort business model, the successful execution of our deleveraging strategy, and the improving margin profile of our property portfolio in Asia are evident in 2 our financial results.While we achieved quarterly records for net revenue and adjusted property EBITDA, we are particularly gratified to report that the flow through to earnings was again outstanding, with adjusted earnings per diluted share increasing over 217% to reach $0.54 in the quarter, compared to just $0.17 in the quarter one year ago. Sands China Ltd. Consolidated Financial Results Sands China Ltd. is a majority-owned subsidiary of the company, which owns and operates the company’s integrated resort properties and other assets in Macau. On a GAAP basis, total net revenues for Sands China Ltd. increased 16.3% to $1.21 billion in the second quarter of 2011, compared to $1.04 billion in the second quarter of 2010. Adjusted property EBITDA for Sands China Ltd. increased 27.1% to $382.1 million in the second quarter of 2011, compared to $300.7 million in the second quarter of 2010. Net income for Sands China Ltd. increased 100.1% to $267.4 million in the second quarter of 2011, compared to $133.6 million in the second quarter of 2010. The Venetian Macao Second Quarter Operating Results The Venetian Macao continues to enjoy strong visitation and financial performance.The property delivered record adjusted property EBITDA of $258.4 million for the second quarter of 2011, an increase of 34% compared to the second quarter of 2010.Adjusted property EBITDA margin was 35.1%, an increase of 190 basis points over the second quarter of 2010. Gaming volumes grew in each segment of the business. Non-Rolling Chip drop was a record $1.02 billion for the quarter, an increase of 14.1% compared to the same quarter last year, while Non-Rolling Chip win percentage was 25.6%. Rolling Chip volume during the quarter increased 36.9% to $13.37 billion, while hold for the Rolling Chip segment was 3.46%. Slot handle was $858.2 million, an increase of 22.3% compared to the quarter one year ago.RevPAR increased 7.0% to $200, due to higher ADR, although occupancy was down as expected due to the implementation of a more targeted promotional policy for hotel rooms. 3 The following table summarizes our key operating results for The Venetian Macao for the second quarter of 2011 compared to the second quarter of 2010: Three Months Ended The Venetian Macao Operations June 30, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ 28.1% Rooms 7.5% Food and Beverage 5.2% Retail and Other 15.3% Less - Promotional Allowances ) ) 6.8% Net Revenues $ $ $ 26.6% Adjusted Property EBITDA $ $ $ 34.0% EBITDA Margin % 35.1% 33.2% 1.9 pts Operating Income $ $ $ 59.2% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ 36.9% Rolling Chip Win %(1) 3.46% 3.36% 0.10 pts Non-Rolling Chip Drop $ $ $ 14.1% Non-Rolling Chip Win %(2) 25.6% 24.8% 0.8 pts Slot Handle $ $ $ 22.3% Slot Hold %(3) 6.7% 7.1% -0.4 pts Hotel Statistics Occupancy % 89.7% 91.9% -2.2 pts Average Daily Rate (ADR) $ $ $
